EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an interview with Aaron Raphael on 6 April 2021.
The application has been amended as follows: 

Claim 21 (Currently Amended):	A thermoplastic elastomer composition comprising components a), b), and c):
a)	90.9 to 69.0 wt.-% of at least one star-shaped block copolymer A of the structure  [S1-(S/B)k-(S/B)l-(S/B)m-S2]n-X 	(I), 
where S1 and S2 are polymer blocks made from at least one vinylaromatic monomer and S/B are random copolymer blocks made from at least one vinylaromatic monomer and at least one diene forming a soft phase; X is a coupling center derived from a polyfunctional coupling agent; 
b)	9.1 to 31.0 wt.-% of a plasticizer B; and
c)	0 to 2.0 wt.-% of further additives C; 
wherein the sum of components a), b), and c) is 100 wt.-%;
the arms S1-(S/B)k-(S/B)l-(S/B)m-S2 are identical;
1 and S2 (forming a hard phase), based on the entire block copolymer A, is from 24 to 40 wt.-%;
the vinylaromatic monomer/diene (=S/B) ratio of all of the blocks (S/B) is from 1/0.45 to 1/2.5;
the S/B-ratio of the blocks (S/B)k, (S/B)l and (S/B)m is different from each other; the S/B-ratio of the blocks (S/B)k and (S/B)m is lower than the S/B-ratio of the block(s) (S/B)l;
the weight ratio of blocks S2/S1 is from 0.1 to 0.8; and
the weight average molar mass Mw (determined by GPC according to ISO 16014-3:2012) of the block copolymer A is from 220000 to 450000 g/mol; 
n is a natural number from 1 to 8; 
k and m are 1; and 
l is a natural number of at least 1; and 
the plasticizer B is
b1)	a mixture composed of mineral oil B1 and at least one cyclohexane 1,2-dicarboxylic acid C8 to C10 dialkyl ester B2; or 
b2)	a mixture composed of mineral oil B1 and at least one vegetable oil B3 having an iodine value (g/100g) of no more than 130. 

Claim 38 (Canceled). 

Claim 39 (Currently Amended):	A star-shaped block copolymer A  of the structure  [S1-(S/B)k-(S/B)l-(S/B)m-S2]n-X 	(I), 
wherein:
S1 and S2 are polymer blocks made from at least one vinylaromatic monomer and S/B are random copolymer blocks made from at least one vinylaromatic monomer and at least one diene forming a soft phase; 
X is a coupling center derived from a polyfunctional coupling agent;
the arms S1-(S/B)k-(S/B)l-(S/B)m-S2 are identical;
the proportion of the blocks S1 and S2 (forming a hard phase), based on the entire block copolymer A, is from 24 to 40 wt.-%;
the vinylaromatic monomer/diene (=S/B) ratio of all of the blocks (S/B) is from 1/0.45 to 1/2.5;
the S/B-ratio of the blocks (S/B)k, (S/B)l, and (S/B)m is different from each other; the S/B-ratio of the blocks (S/B)k and (S/B)m is lower than the S/B-ratio of the block(s) (S/B)l;
the weight ratio of blocks S2/S1 is from 0.1 to 0.8; 
the weight average molar mass Mw (determined by GPC according to ISO 16014-3:2012) of the block copolymer A is from 220000 to 450000 g/mol; 
n is a natural number from 1 to 8; 
k and m are 1; and 
l is a natural number of at least 1.

Claim 40 (Currently Amended):	A process for the preparation of block copolymer A of formula (I) according to claim [[21]] 39 characterized by
i)	a single initiation; 
ii)	first addition and polymerization of vinyl aromatic monomer;
iii)	at least 3 times addition and polymerization of vinyl aromatic monomer and diene mixture; 
iv)	second addition and polymerization of vinyl aromatic monomer; and
v)	a coupling step after the addition and polymerization of the vinylaromatic monomers of the last polymer block. 

Claim 41 (New):	The shaped article of claim 37, wherein the shaped article is a medical article.
 
Claim 42 (New):	The shaped article of claim 41, wherein the medical article is for skin contact applications or intravenous applications.
 
Claim 43 (New):	An elastic and flexible molding produced from the thermoplastic elastomer composition according to claim 21.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art with respect to independent Claims 21 and 39 is attributed to Andrea et al. (WO 2012/055919 A1, cited in Applicant’s IDS; machine translation referred to herein).  
Andrea teaches an elastomeric block copolymer with a star-shaped molecular architecture (Abstract).  The copolymer may be combined with a plasticizer oil to reduce hardness.  Suitable plasticizers include a blend of white oil (i.e. mineral oil) and an aliphatic ester such as 1,2-cyclohexanedicarboxylic acid diisononyl ester (DINCH).  DINCH is comparable to the claimed cyclohexane-1,2-dicarboxylic acid C9 dialkyl ester B2.
At least one star arm of Andrea’s copolymer is composed of at least one block A which has units of at least one vinylaromatic monomer; and at least one elastomeric block B/A wich has units of both at least one vinylaromatic monomer and at least one diene.  The A block forms a hard phase and the B/A block forms a soft phase (Abstract).  Andrea’s A block is comparable to the claimed S blocks, while the B/A block is comparable to the claimed S/B blocks.
The star-shaped architecture preferably includes 2-10 branches linked to one another by a coupling agent (p. 3, lines 20-24).  In one embodiment, the branches have the structure A1‐(B/A)1‐(B/A)2‐(B/A)3‐A2‐Y', where Y’ represents a coupling agent; A1 and A1 represents blocks of vinylaromatic units, preferably styrene, forming a hard phase; and the (B/A) units each represent blocks that form a soft phase of diene and vinylaromatic units, preferably 1,3-butadiene and styrene (p. 9, lines 20-26).  
Andrea’s star-shaped copolymers differ from the claimed copolymer A in two significant ways.  First, the instant claims require that the S/B blocks are random copolymer blocks.  The claimed S/B blocks are comparable to Andrea’s B/A blocks.  The B/A blocks may be formed such that they contain between two and ten repeating sections or partial blocks.  Alternatively, the B/A blocks can have a gradient architecture with a higher diene content in the vicinity of the A blocks.  In a final embodiment, the B/A blocks can be formed by controlled distribution to accomplish a gradual but deliberate change in composition across the blocks (p. 8, lines 12-28).  The partial block, gradient, and controlled distribution arrangement of monomers in Andrea’s B/A blocks fall outside the scope of and generally teach away from the claimed random copolymer blocks.
Second, the instant claims require that the arms of the claimed star-shaped block copolymer A are identical.  The object of Andrea’s invention is to produce copolymers having excellent properties, with particular regard to tear strength (p. 3, lines 5-7).  A prior art copolymer with identical star branches has worse tear strength than the corresponding uncoupled rubber-elastic blocks (p. 3, lines 1-3).  Unlike the prior art copolymer, Andrea is directed to star-shaped block copolymers having at least two different star arms (see, e.g., Abstract).  Andrea therefore teaches away from star-shaped block copolymers having identical arms, and would lead one of ordinary skill in the art to expect inferior tear strength if identical arms were employed.
Andrea teaches away from the claimed star-shaped block copolymer.  A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise lead one of ordinary skill in the art toward the claimed invention.  Therefore, Claims 21-37 and 39-43 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT S JONES JR/Primary Examiner, Art Unit 1762